Title: To George Washington from Benjamin Lincoln, 31 August 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My Dear GeneralTrentown 31 Augt 1781 1/2 past 5 p.m.
                        
                        I was honored with your favor of this date at 1/2 past one at the landing—we have put & are putting
                            on board the vessels the ordnance stores &c.—I shall send in the same vessels the Corps of artillery—Corps of
                            Sappers & miners and also Colo. Hazens Regt by sending Gen. Hazens Regiment suppose it will be unnecessary to send
                            the hundred men you mention I thought it was best to send whole Corps & not a detachment as the former mode would
                            fully comply with the spirit of your Orders The vessels I expect will leave this at about 7 oClock so as to be down early
                            in the morning—I have order them to wait on your Excellency for further orders.
                        The light troops the Jersey Brigade & Col. Vanschaick’s Regt will leave this in the
                            morning—As there are so many empty waggons I think the troops, with their aid, will march with ease and dispatch this idea
                            & the necessity the French will have for the Vessels has induced me to send none by water, saving the invalid
                            & those before mentioned-- I shall detain one vessel to receive such of the stores as are in our rear with Colo. Coartland & may
                            not be exposed to rain—The other stores & the troops can go in the same boats they have with them their waggons
                            will be made light & sent round.
                        The moment I have made the necessary arrangements I will follow the troops & wait on your Excelley at
                            Philadelphia. I am my Dear sir with the greatest respect your most ob. ser.
                        

                        
                             B. Lincoln
                        
                    